Statement of the Case.
The opinion of the court was delivered by
Nicholls, C. J.
The plaintiff, by direct action, and the defendant, in reconvention, each prayed, in the District Court, for a separation from bed and board from the other. The court rejected both demands and the plaintiff appealed.
The judgment appealed from was correct. The court could have reached no other conclusion under the evidence. The parties have, neither of them, acted in such a manner as to justify a judicial separation, and theTe has been nothing in the conduct of either which would or should prevent, after calm reflection and consideration rof the duty which husbands and wives not only owe to each other, but to their young children, the reunion of these parties. The law intentionally leaves open a ,way for reconciliation even after a judicial separation.
Decrees of separation and divorce are granted with reluctance.
Eor the reasons assigned, it is ordered, adjudged and decreed, that the judgment appealed from be and the same is hereby affirmed, with costs.
Rehearing refused.